DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2014/0075352 A1), hereinafter “Hansen”. 

As per claim 1, Hansen teaches a method for determining content to be presented, the method comprising:
“receiving, using a hardware processor of a media presentation device, first user preferences associated with a first user of a first user device that indicate a preference to associated with the media presentation device” at [0039]-[0047];
(Hansen teaches creating different user accounts for different individual users on the tablet (i.e., “media presentation device”.) Hansen also teaches receiving the first user profile for the mother, wherein a user profile includes user data identifying the user’s preferences, interests, content items and other information pertaining to the user) 
“and second user preferences associated with a second user of a second user device that indicate a preference to not associate with the media presentation device” at [0042];
(Hansen teaches providing an opt-out option that can be selected to prevent individual user accounts from being linked to the family account. If a user opts out, that user’s individual preferences will not affect the collective account on the tablet)
“wherein the first user of the first user device and the second user of the second user device are in proximity of the media presentation device” at [0031], [0063]-[0064], [0095]-[0096];
(Hansen teaches the family interaction engine may automatically detect when users are in close proximity to the tablet)
“determining, using the hardware processor, that the first user preferences indicate that the first user is interested in viewing media content associated with one or more users” at [0039];
(Hansen teaches a user profile includes user data identifying the user’s preferences, interests, content items and other information pertaining to the user)
“identifying, using the hardware processor, a plurality of media content items that include the first user and do not include the second user based on the first user preferences” at [0048]-[0053];
(Hansen teaches the first user profile may contain data identifying content items to be presented on a home screen. The first user profile may also contain data identifying content items associated with the first user, such as local content 92A. The family interaction engine may dynamically and automatically present a home screen with pictures that are relevant to the first user) 
“causing, using the hardware processor, at least a portion of the plurality of media content items to be presented by the media presentation device when the first user and the second user are determined to be in the proximity of the media presentation device” at [0061], [0114], [0119],[0145].
(Hansen teaches automatically sensing the presence of individual users (e.g., using voice identification or face recognition), and automatically show or hid containers, based on the preferences of those detected users)
As per claim 2, Hansen teaches the method of claim 1, further comprising “receiving, from the media presentation device, identifying information of the second user device; and in response to receiving the identifying information of the second device, determining that the second user preferences are associated with the media presentation device” at [0047]-[0048], [0223].

As per claim 3, Hansen teaches the method of claim 2, further comprising “generating a group identifier; associating the group identifier with the first and second device; generating combined user preferences based on the first user preferences and the second user preferences; associating the combined user preferences with the group identifier; and wherein causing the content to be presented by the media presentation device further comprises causing the content to be presented by the media presentation device based on the combined user preferences” at [0048]-[0064].

As per claim 4, Hansen teaches the method of claim 3, further comprising “receiving an indication that the second user device is no longer in proximity to the presentation device; and in response to receiving the indication, inhibiting use of the combined user preferences in determining which content is to be presented” [0031], [0061]-[0064], [0095]-[0096].

As per claim 5, Hansen teaches the method of claim 1, further comprising “receiving, from the second user device, a request to disassociate the second user preferences from the media presentation device; receiving, from the media presentation device, identifying information of the second user device; and in response to receiving the identifying information of the second user device; determining that there are not user preferences associated with the second user device associated with the media presentation device” [0042]-[0048], [0223].

As per claim 6, Hansen teaches the method of claim 1, further comprising “receiving, from the first user device, a request to associate the first user preferences with a second media presentation device; in response to the request to associate the first user preferences with the second media presentation device, causing the first user preferences to be associated with identifying information of the second media presentation device; receiving, from the second media presentation device, a request to present a slideshow of images based on user preference associated with the second media presentation device; receiving, from the second media presentation device, identifying information of the first user device; in response to receiving the identifying information of the first device, determining that the first user preference are associated with the second media presentation; and causing content to be presented by the media presentation device based on user preferences associated with the media presentation device including the first user preferences” at [0039]-[0053], [0061], [0114], and [0119],[0145].; 

As per claim 7, Hansen teaches the method of claim 1, wherein “the first user preferences indicate one or more topics of interest” at [0039]

Claims 8-21 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons. 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent No. 11,082,472.  The claims 1-21 of US patent No. 11,082,472 contain every element of claims 1-21 of the instant application and as such anticipate claims 1-21 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 19, 2022